


109 HRES 879 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 879
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Cleaver submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of the House of Representatives should use
		  alternative fuel vehicles in their professional and personal
		  lives.
	
	
		Whereas the national average price of a gallon of gasoline
			 has doubled in the past 3 years;
		Whereas the need to end the Nation’s dependence on foreign
			 oil is a vital component of homeland security;
		Whereas the world’s supply of oil is limited and unstable,
			 and therefore the need to develop new energy technologies is pressing;
		Whereas alternative sources of energy such as ethanol,
			 hydrogen, and electricity have been proven effective and efficient in powering
			 passenger vehicles;
		Whereas there have been several pieces of legislation
			 introduced in the House of Representatives to address the growing problem of
			 high gas prices and the need to utilize alternative sources of energy,
			 including the CLEAR Act, which would restrict the use of Members’
			 Representational Allowances for vehicle payments to only alternative fuel
			 vehicles;
		Whereas Members of Congress should follow their own
			 example of setting forth legislation that encourages the use of alternatively
			 fueled vehicles;
		Whereas in 2005 the total cost of automobile leases for
			 Members of Congress surpassed $1 million, and a collective switch to
			 alternative fuel vehicles, hybrid vehicles, or vehicles powered by bio-fuels
			 could potentially save American taxpayers thousands of dollars annually;
			 and
		Whereas the General Services Administration has already
			 purchased over 68,000 alternative fueled vehicles for the use of Federal
			 customers, more than any other organization in the United States: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Members of the House should take the lead in reducing the
			 Nation’s dependence on foreign oil and promoting innovative energy technologies
			 by using alternative fuel vehicles in their professional and personal
			 lives.
		
